CERTAIN INFORMATION INDICATED BY [* * *] HAS BEEN DELETED FROM THIS EXHIBIT AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT UNDER RULE 24b-2.

Exhibit 10.1


AMENDED AND RESTATED SUPPLY AGREEMENT
WEBTEC CONVERTING, LLC


        The parties to this Agreement are CNS, Inc., (“CNS”), a Delaware
Corporation, headquartered in Eden Prairie, MN and WEBTEC CONVERTING, LLC,
(“WEBTEC”) a Tennessee limited liability company, with its headquarters in
Knoxville, TN. The parties have in the past concluded a supply agreement for the
Breathe Right® nasal strips marketed and sold by CNS (the “Product” or
“Products,” as the case may be, as further defined below). The parties later
amended and extended that agreement; on the basis of the promises set forth
below, and intending to be legally bound, the parties hereby enter into this
Agreement to amend and restate in its entirety such previous agreement,
including its amendment.


1.   Term.


The term of this Agreement begins on the date the last party signs this
Agreement (the “Effective Date”) and will continue for five (5) years. This
Agreement supersedes any prior agreements. Both parties, at the end of the five
(5) years, agree to act in good faith to renegotiate pricing and extend the
Agreement for two more years. If agreement on pricing cannot be reached then the
Agreement will terminate at the end of the initial five (5) year term.


2.   Exclusivity.


WEBTEC will not supply finished external nasal dilators or components for use in
the manufacture of external nasal dilators to any third party(s) other than CNS
or its designee for the duration of this Agreement and for a period of three (3)
years thereafter. This exclusivity is deemed necessary by the parties to protect
CNS’s confidential information and other proprietary rights.


3.   Products; Specifications and Related Price Changes.


3.1.

Products. The products covered by this Agreement (the “Products”) are (a) those
being manufactured by WEBTEC at the time this Agreement is executed by the
parties, including any changes to those items required or requested by CNS as
provided herein; and (b) any other products or items that the parties add to
this Agreement by explicit written amendment or agreement signed by both
parties.


3.2.

Revision of Specifications. CNS has the right to revise Product specifications
at any time and provide such amended specifications to WEBTEC. After only a
commercially reasonable period for implementing changes, WEBTEC will manufacture
Products to the most current revision level of the specifications provided by
CNS and accepted by WEBTEC, which acceptance shall not be unreasonably withheld.
A certificate of conformance shall accompany each shipment, confirming that the
Product was produced to the most current revision level. Price changes will
occur at the time of implementation of the changes.


3.3.

Planned Price Reductions Separate. Price changes according to this Section 3 are
separate from and will have no effect on price changes provided for elsewhere in
this agreement. WEBTEC in its notice to CNS of cost increases or decreases will
also notify CNS of the time required to make the change, and upon CNS’s request
the parties will confer on possible methods of shortening the required time.



Page 1

--------------------------------------------------------------------------------


3.4.

WEBTEC-Initiated Changes That Terminate This Agreement. If WEBTEC brings to CNS
a change of design, concept, or material, or other proposed modification of the
Products that is substantially different (as determined in the sole discretion
of CNS) from the attributes of the Products at the time when WEBTEC presents the
modification, CNS will give WEBTEC a right of first refusal to manufacture the
Products as changed, at prices at least as favorable to CNS as other suppliers’
prices. If WEBTEC cannot, or does not, accept the right of first refusal within
a reasonable time period not to exceed one (1) month from when CNS first gives
notice of the right of first refusal, CNS may find an alternative manufacturer
of the Product(s) as changed and will give WEBTEC twelve (12) months’ notice of
termination of its manufacture of the Product(s) as previously configured. CNS
and WEBTEC will negotiate in good faith a fair and equitable agreement of
licensing, royalty, or other compensation with respect to the proposed product.
If WEBTEC can manufacture the proposed product then no such agreement will be
implemented.


3.5.

Non-WEBTEC Initiated Changes that Terminate this Agreement. If CNS or a third
party originates a change of design, concept, or material, or other proposed
modification of the Products that is substantially different (as determined in
the sole discretion of CNS) from the attributes of the Products at the time when
CNS presents the modification, CNS will give WEBTEC a right of first refusal to
manufacture the Products as changed, at prices at least as favorable to CNS as
other suppliers’ prices. If WEBTEC cannot, or does not, accept the right of
first refusal within a reasonable time period not to exceed one (1) month from
when CNS first gives notice of the right of first refusal, CNS may find an
alternative manufacturer of the Product(s) as changed and will give WEBTEC
twelve (12) months’ notice of termination of its manufacture of the Product(s)
as previously configured. In addition to the twelve (12) months notice CNS will
also pay to WEBTEC four (4) months of profit margin for every year left on the
contract. The profit margin will be based on the average profit margin of the
first year of this contract. For example, if at the end of the first year CNS
implements this option; CNS will give WEBTEC the twelve (12) months notice per
the aforementioned duration and will pay the average profit margin from year one
of the contract for twelve (12) additional months. If this clause is executed
after year two CNS’s obligation will be for the twelve (12) month notice and pay
the average profit margin from year one of this contract for an additional 8
months.



4.   Quality; WEBTEC Inspections.


After a date to be agreed by the parties, but no later than six months after the
Effective Date, WEBTEC will conduct sample inspections in and after the
production process and will send to CNS prior to the shipment arriving a copy of
the certificate of conformance to ensure that the Products shipped to CNS comply
with the agreed specifications, with the goal of ultimately eliminating the need
for CNS’s incoming inspections. In the event that CNS identifies Product that is
not within specifications, WEBTEC will upon notice replace or refund the
purchase price of any Product that is shown not to conform to specifications. In
addition, WEBTEC will incur the cost of return freight and is responsible for
the disposal of goods in a safe manner. WEBTEC will pay reasonable costs for
such disposal.


5.   CNS Duty to Inspect; Returns.


5.1

Inspections. CNS will direct its distribution center to promptly inspect, on a
selective or sample basis, any shipment of finished Product received from
WEBTEC, but not necessarily all shipments, and to notify WEBTEC promptly in
writing of any defects. The notice must specify the defects in detail.


5.2

Acceptance and Returns. Any goods not rejected within thirty (30) days of
delivery are deemed accepted, but CNS may inspect and return Products under
warranty for credit at any time up to twenty-four (24) months after CNS receives
them from WEBTEC or at any time upon their return from distribution channels or
consumers for reasons of defects.



Page 2

--------------------------------------------------------------------------------


6.   Liability.


6.1

WEBTEC shall be liable to CNS for any and all claims, causes of action, suits,
proceedings, damages, demands, fees, expenses, fines, penalties and costs
(including without limitation, attorney’s fees, costs and disbursements),
collectively “Adverse Consequences,” arising from any injury or alleged injury
to any person or business for property damage, personal injury or incidental,
special or consequential damages made against CNS or WEBTEC for liability
arising from or caused by the use of Products as a result of negligence by
WEBTEC in the production, handling or distribution of Products prior to receipt
by CNS or its customers. However, WEBTEC shall not be liable to CNS under the
proceeding sentence unless CNS shall have tendered to WEBTEC the defense of any
claim, cause of action, suit or proceeding encompassed within the preceding
sentence, promptly upon CNS’s awareness of the same; and in no event shall
WEBTEC be liable under the preceding sentence for Adverse Consequences
attributable to defective design or flaw in the specifications of Products.


6.2

Insurance. Webtec shall at all times maintain insurance to cover the liability
provided in this Section 6.2, in the amount of at least one million dollars per
event and three million dollars in the aggregate for any series of related
events, and shall supply to CNS on an annual basis a copy of their certificate
of insurance.



7.   Pricing/Quantity.


7.1

Price Sheets. WEBTEC is obligated to the pricing per Exhibit A and CNS agrees
its purchases of Products will be at the prices supplied on the price sheet
provided by WEBTEC, attached as Exhibit A, for the duration of the Agreement.
The parties may agree to add additional items to the price list. Prior to
addition to the price list, both parties must agree on the pricing for new
items. The new price sheet shall become effective only when representatives from
CNS and WEBTEC sign and date the new price sheet.


7.2

Production and Volume. CNS will strive to smooth production such that downtime
will be minimized at WEBTEC and to the best of CNS’s ability production will
occur in every month subject to market and competitive conditions. The
quantities to be purchased from WEBTEC by CNS will be reviewed annually and will
be based on market conditions.



8.   Cost Reductions.


8.1

Committed Initial and Annual Reductions. WEBTEC commits to regular reduction of
its prices to CNS. At a minimum, WEBTEC has agreed to reduce the prices [ * * *
] upon completion of the transition of CNS’s business from another of CNS’s
suppliers to WEBTEC as described under XIV, and thereafter an additional [ * * *
] per year, effective on anniversaries of the Effective Date. The parties
recognize that half [ * * * ] of this agreed reduction for the transition has
already occurred. The remaining reduction will occur when the transition is
completed but no later than October 1, 2005.


8.2

Increases for Inflation. However, in the unlikely event that inflation-driven
cost increases by WEBTEC’s suppliers, after reasonable resistance by WEBTEC,
unavoidably increase WEBTEC’s costs, WEBTEC has the right to renegotiate the
price, in an amount never to exceed demonstrable increases in its overall cost
due to such increases from suppliers, and always subject to reduction or offset
according to the provisions on cost reduction in Section 8.3 and elsewhere in
this Agreement.


8.3

Continuing Cost Reductions. In addition to the above-referenced price
reductions, WEBTEC agrees to aggressively continue its efforts to reduce its
costs by for example improving efficiencies, automating equipment, and
controlling the cost of raw materials etc. CNS agrees to assist WEBTEC in areas
of cost reductions that are external to WEBTEC, including but not limited to
printing, packaging, corrugate and alternative material. CNS will assist at its
sole expense in evaluating these potential areas by participating in creation
and evaluation of cost-saving ideas through membership on a team of individuals
from the respective companies. It is expected that the cost reduction efforts
will yield, available to CNS [ * * * ], beginning on the first anniversary of
the Effective Date and [ * * * ] on the second, third, and fourth anniversaries.
The operation team, consisting of [ * * * ], will review the



Page 3

--------------------------------------------------------------------------------


actual savings on an annual basis. In the event that the actual targeted cost
reductions are not met WEBTEC will not be responsible to pass on the targeted
reductions for that year. If actual savings achieved exceed the targeted savings
then WEBTEC retains any amount in excess of the targeted savings. Any reductions
in materials costs (other than changes in formulation or specification provided
for above) will be [ * * * ] on a quarterly basis by further reductions of
prices to CNS, based on the above-mentioned quarterly reports, and any initial
costs required for implementation of those efficiencies (including but not
limited to consumer “HUT” testing) will also be [ * * * ].



9.   Termination for Cause.


Upon default by either party in the performance of any material obligation in
this Agreement, either party may give notice in writing by certified mail, to
the other party and the defaulting party shall have thirty (30) days from the
date the notice is received to cure the default. In the event the default is not
cured within this thirty (30) day time period, the non-defaulting party may
terminate this Agreement by providing notice of termination, which shall take
effect no earlier than ten (10) days from the date of such notice. Termination
under provisions of this Section 9 shall not relieve either party of an
obligation existing upon the date of termination or relieve either party from
liability for breach of this Agreement subject to the terms of this Agreement.


10.   Forecast/Planning.


10.1

Annual Forecast. CNS will provide to WEBTEC an annual forecast to be used by
WEBTEC to assist in capacity planning. This annual forecast is not a binding
forecast and WEBTEC will not hold CNS to this forecast.


10.2

Three-Month Forecast; Termination Coverage. CNS will also provide to WEBTEC
production requirements for a 3-month time period on a monthly basis. WEBTEC
will use this production requirement to plan production and to plan their
material requirements. In the event CNS cancels any orders, CNS will be
responsible for reimbursing WEBTEC for the cost of material in WEBTEC’s
inventory or material that has been placed on order for production requirements
that fall within the 3-month timeframe so long as WEBTEC has not begun
production with respect to such materials. In the event that WEBTEC has begun
production on any order that is canceled by CNS that falls within the 3-month
requirements, CNS will be responsible for purchasing such strips at the prices
indicated on Exhibit A. CNS will not be responsible for material purchases or
production that exceeds production requirements for the 3-month timeframe,
unless members of the CNS operations group authorized such material purchases in
writing. CNS will only be liable for reimbursing WEBTEC for its material and
labor costs as provided above but will in no event be liable for any
consequential, incidental or other damages for cancellation. CNS will provide,
on an ongoing basis, purchase orders for production requirements for the
aforementioned three-month period. These purchase orders are to be used by
WEBTEC as a finite scheduling format to plan production and material needs to
meet the required dates as mutually agreed to as outlined in Section 15.


10.3

Capacity Information. WEBTEC will provide CNS’s planning department with
detailed information concerning WEBTEC’s manufacturing capacity for its
converting machines for each strip type and for each cartoning machine for each
strip configuration. Each month, WEBTEC will supply to CNS’s planning department
a summary of actual production. WEBTEC will mark any written information
concerning capacities and production, which it intends to keep confidential as
“CONFIDENTIAL.” CNS will maintain the confidentiality except as disclosure is
required by law, process of law or to fulfill this Agreement.



11.   Forecast Planning Assumed by WEBTEC.


Before the second anniversary of the Effective Date, the forecasting of ongoing
work load and production levels will be transferred for efficiency from CNS to
WEBTEC. CNS will make its relevant market information available to WEBTEC, and
WEBTEC will plan accordingly its own levels of materials and labor supply and
output of Product.


Page 4

--------------------------------------------------------------------------------


12.   Use of Name and Trademarks; Confidentiality.


12.1

Neither party will make any use whatsoever of the other party’s name without its
written permission. The decision to grant such permission is within the sole
discretion of the non-requesting party. Neither party will use or reproduce any
of the other party’s trademark or logos in any manner without prior written
approval. To request this approval, the requesting party must forward to the
other party a complete and accurate specimen copy of the proposed use. Each
party agrees that, upon receiving such a request, it will reply to the
requesting party within ten (10) business days of receipt of such proposed use.
Any permitted use extends only to specifically authorized materials.


12.2

WEBTEC agrees to keep prices, forecast volumes, marketing plans, materials,
quantity of purchases and other material information related to this Agreement
confidential during the Term of this Agreement and for a period of three (3)
years thereafter.



13.   Events of Excused Performance.


Neither WEBTEC or CNS shall be considered in default or be liable to the other
for any delay beyond the reasonable control of such party, including, but not
limited to, acts of God, explosion, earthquake, fire, flood, war whether
declared or not, accident, strikes, labor disturbances, inability to procure
from a third party supplier, sabotage, or order or decrees of any court or
action of a government authority. If such a delay continues for a period of more
than ten (10) consecutive days, CNS is relieved of its obligation to purchase
from WEBTEC for the period of WEBTEC’s inability to supply and such longer
period as may be reasonably necessary to secure a supply of similar products
from a third party. WEBTEC agrees to use reasonable efforts to help CNS identify
such a supplier.


14.   Recovery Plan.


WEBTEC will create and maintain a catastrophic recovery plan for resumption or
continuation of full performance and supply under this Agreement if a disastrous
event occurs that interrupts or for some period prevents WEBTEC’s performance
and supply under this Agreement. WEBTEC shall present the plan promptly to CNS
for approval. WEBTEC will be obligated to keep the catastrophic recovery plan up
to date based on changes at WEBTEC, this includes but not limited to, equipment
changes, location changes or process changes. In addition, WEBTEC will provide
to CNS on each anniversary date of this agreement an up to date copy of the plan
and will review said plan at that time. in an attempt to minimize as much as
possible the interruption in supply of Products as a result of such an event.


15.   Delivery; Safety Stock.


15.1

Delivery; Purchase Orders. CNS will provide to WEBTEC Purchase Orders for
production requirements as outlined in Section 12. WEBTEC shall, within
forty-eight (48) business hours, acknowledge the purchase orders for pricing,
quantity and delivery. Upon acceptance of CNS’ purchase order, WEBTEC will
deliver Products as acknowledged as to pricing, quantity and delivery. Pricing
is as provided in Section 7. The purchase order date will reflect the month in
which production requirements are needed. Individual dates will be mutually
agreed upon by item/purchase order on a routine basis based on market
fluctuations and resulting orders by CNS. WEBTEC’s failure to meet a mutually
agreed upon date will be considered a material breach of this Agreement. WEBTEC
will be responsible to CNS for any additional costs incurred by CNS as a result
of WEBTEC’s late delivery. These costs may include but are not limited to
expedited costs either from WEBTEC or to CNS’ customers, late charges assessed
by CNS’ customers, and overtime costs. No terms or conditions on any purchase
orders or acknowledgements or similar sales documents shall be effective to add
terms to or vary the terms of this agreement.


Page 5

--------------------------------------------------------------------------------


15.2

Safety Stock. To avoid any delay from production problems or unexpected volume
requirements, WEBTEC will maintain on hand at all times a “safety stock” (raw
material components) equivalent to three weeks of production under this
Agreement. The parties will meet on a quarterly basis to adjust the level of
required safety stock based on actual orders by CNS since the previous meeting
for this purpose.


16.   Account Representation; Transition of Business from Another Supplier to
WEBTEC.


WEBTEC agrees during the term of this Agreement to designate an individual as an
Account Representative to represent WEBTEC and be a primary contact person to
CNS. The Account Representative’s responsibilities may include, but are not
limited to, development of new business opportunities, production requirement
submissions, material lead-time planning, delivery issues, quality issues, and
quantity issues. In connection with the transition of part of CNS’s production
requirements from another manufacturer to WEBTEC, the parties have agreed in
Exhibit B to further details of planning and cooperation, beginning before the
Effective Date, hereby formalized on the Effective Date, and in effect
throughout the period described in Exhibit B. Provisions of Exhibit B supersede
and control any conflicting provisions elsewhere in this Agreement, except such
provisions as may be added by amendment after the Effective Date.

17.   Financial Health.


WEBTEC will make periodic proposals for and will standardize in a measurable way
its ongoing efforts to control its costs and revenues so as to achieve and
maintain financial health and stability, to the end of providing a reliable
source of products for CNS. WEBTEC’s first steps toward such standardization
will be a presentation of summary financial information, establishment of
reasonable financial goals and progress toward achievement of those goals, and
WEBTEC will make additional proposals of substantive nature semi-annually,
supplying reports to CNS at the same interval summarizing WEBTEC’s financial
stability and efforts to improve or stabilize its financial position. CNS will
have the right from time to time, on reasonable notice, to review the financial
aspects of WEBTEC’s business related to production of the Breathe Right® nasal
strip.

18.   Business Continuity, Company Stability.


18.1

Notice of Interruption. WEBTEC must notify CNS promptly upon receiving knowledge
of the likelihood of occurrence (or if not previously recognized, the actual
occurrence) of any event that would normally be expected to have a significant
negative impact on WEBTEC as an ongoing entity or on its ability to perform the
Contract, whether or not such occurrence is a disaster under provisions of
Section 14 above.


18.2

Continuity Planning for WEBTEC’s Business. Before July 31 (the “Confirmation
Date”), WEBTEC will provide CNS with a plan for continuing the operation of the
business of WEBTEC and full performance under this Agreement despite any
unavailability, incapacity, death, or removal of one or more of the Principals
of WEBTEC (defined as the owners of WEBTEC on the Effective Date), including
also without limitation the sale or transfer of all or a part of the interest in
WEBTEC, whether assets, shares, or otherwise, on the part of any such
Principal(s) or WEBTEC itself, whether


Page 6

--------------------------------------------------------------------------------


through voluntary or involuntary action. To the extent that WEBTEC is owned by
another entity rather than individuals, the foregoing provision concerning
Principals refers to owners of such entity on the Effective Date. Before the
Confirmation Date WEBTEC will supply to CNS agreements and other required
documentation (such as but not limited to information on corporate structures
and ownership) to guarantee performance of the foregoing provisions of this
Section 18.2 and to provide to CNS a right of first refusal to acquire the
shares of any Principal that are to be sold or transferred as described above,
such right to apply to acquisition by CNS on terms at least as favorable as
those on which transfer is proposed in a bona fide transaction. In the event of
transfer, or a conversion from joint tenancy to other ownership, following death
of a Principal, the right of first refusal will be at an appraised value.
Failure to supply the required information and documentation under this Section
is a material breach of this agreement.


18.3

In the event of a proposed change in ownership of WEBTEC or CNS, the affected
company will give the other at least nine (9) months’ notice (or as long a
notice period as possible, if the acquired company itself has less notice than
nine (9) months or if, in the case of CNS, legal advisors indicate a shorter
period is required by the securities laws and regulations), and WEBTEC hereby
guarantees that any new owner(s) will observe and perform the Agreement. In
addition to the documentation required by Section 18.2 above, in the event of
such a proposed change in ownership WEBTEC will upon request provide adequate
personal assurances of the current shareholders that any such new owners will so
observe and perform this Agreement. If during the term of the Agreement CNS is
acquired by another party, CNS will either continue to perform its obligations
under this Agreement or give WEBTEC twelve (12) months’ notice of termination
hereof. CNS may terminate during such period, however, for breach by WEBTEC.
Because CNS is publicly held, a “change of ownership” of CNS under provisions of
this Section means acquisition by one party of more than fifty percent (50%) of
CNS’s common stock.



19.   New Equipment.


If WEBTEC finds from time to time that a significant investment in new equipment
is required or advisable for continued or more efficient performance of this
Agreement, WEBTEC may discuss the matter with CNS on a case-by-case basis to
ascertain whether CNS in its sole discretion considers that a sharing of the
cost would be appropriate. In the event major equipment changes are determined
to be appropriate by both companies that require WEBTEC to outlay substantial
capital, then CNS and WEBTEC will agree on how to deal with the costs in a
separate document to be completed prior to the purchase of equipment. Generally,
however, the cost of manufacturing will be borne by WEBTEC.


20.   Notice.


To be effective, any notice permitted or required under the terms of this
Agreement must be in writing, addressed to the party to be notified at the
address shown in this Section 20, and hand delivered, delivered by United States
mail, or delivered by nationally recognized commercial courier service such as
but not limited to FedEx or UPS. Their parties may update their respective
addresses below from time to time by notice pursuant to this Section 20,
specifying in each case a bona fide new address for purposes of notice
hereunder. Notices are effective upon receipt by the party that is to be
notified, except that notices of changes of address are effective five (5) days
after receipt.

Addresses for notices are:

If to WEBTEC:
WEBTEC Converting, LLC
5900 Middle View Way
Knoxville TN 37909
Attention: Richard Perry
Facsimile: 865-584-8216 If to CNS:
CNS, Inc.
7615 Smetana Lane
Eden Prairie MN 55344
Attention: Purchasing Manager
Facsimile: (952) 229-1700

Page 7

--------------------------------------------------------------------------------


21.   No assignment or delegation.


Neither this Agreement nor any of the rights and obligations of a party
hereunder shall be assigned, delegated, sold, transferred, sublicensed or
otherwise, to any third party without the prior written consent of the other
party not to be unreasonably withheld; provided, however, that CNS may, without
such consent, assign this Agreement and its rights and obligations hereunder in
connection with the sale or disposition by merger or consolidation of all or
substantially all of its assets related to the sale of nasal dilators.


22.   Entire Agreement.


This Agreement constitutes the entire agreement between parties. All other
previous and contemporaneous agreements, proposals, negotiations, and
understandings are void and superseded by this Agreement. No other agreement not
expressed in this Agreement shall have any force or effect, and no modification,
amendment or change of any kind to this Agreement shall be effective unless it
is in writing and signed by each of the parties to this Agreement.


23.   Governing Law/Arbitration.


This Agreement shall be governed by Minnesota law. Any controversy or claim
arising out of or relating to this Agreement, its formation or the breach
thereof shall be settled by arbitration before a single arbitrator in
Minneapolis, Minnesota. The arbitration shall be administered by the American
Arbitration Association under its Commercial Arbitration Rules, and judgment on
the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof.



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Marti Morfitt
President and CEO, CNS Inc Randel B. Holmes
President and CEO, WEBTEC Converting LLC      

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Larry Muma
VP Operations, CNS Inc Richard H. Perry, CPA
Chief Financial Officer, WEBTEC Converting LLC      

--------------------------------------------------------------------------------

Erik P. Switzer
Purchasing Manager, CNS Inc




Page 8

--------------------------------------------------------------------------------



EXHIBIT A
TO
WEBTEC SUPPLY AGREEMENT

Guaranteed
Price Reduction Continuing Cost Reduction
Section 8.3 Raw Materials Savings   Year 1 [ * * * ] [ * * * ] [ * * * ]   Year
2 [ * * * ] [ * * * ] [ * * * ]   Year 3 [ * * * ] [ * * * ] [ * * * ]   Year 4
[ * * * ] [ * * * ] [ * * * ]   Year 5 [ * * * ] [ * * * ] [ * * * ]




Page 9

--------------------------------------------------------------------------------



EXHIBIT B
TO
WEBTEC SUPPLY AGREEMENT


With respect to the transition of a major portion of manufacture of the Products
from another supplier to WEBTEC, the parties have agreed as follows, with
respect to their relationship and the agreement of which this Exhibit is a part
(the “Agreement”):

1.   Project Managers. Recognizing that approximately half of CNS’s requirements
of nasal strips are currently supplied by a third-party company and that WEBTEC
is to assume full responsibility for that company’s volume after a transition
period of approximately one year, the Parties hereby appoint specific employees
to be managers of the project of transition of manufacturing from the third
party to WEBTEC.


  A.   The employees appointed to manage the transition project (the “Managers”)
are [ * * * ] for WEBTEC and [ * * * ] for CNS, who shall cooperate on behalf of
their respective employers in order to manage the transition efficiently. At the
end of the transition [ * * * ] and [ * * * ] will be responsible for managing
projects as agreed to between the companies.


  B.   The parties declare that the Managers bear delegated authority to make
the necessary business decisions to carry the transition through to completion.


  C.   WEBTEC will retain [ * * * ] in its employ as a Manager through the
second year of the initial five-year term of the Agreement. During the period of
transition WEBTEC will assign [ * * * ] primarily to the task of transition of
the manufacturing, assigning other work from her position to others temporarily
or from time to time as needed. During the remaining term of this Agreement
during which she is employed by WEBTEC, [ * * * ] shall be assigned primarily to
the CNS-WEBTEC relationship, with similar assignment of other work as needed.


2.   Steering Committee. WEBTEC and CNS have by joint consent established a
joint committee (the “Steering Committee”) consisting of two (2) members from
WEBTEC and one (1) from CNS, as well as a third party individual, to enhance
coordination and communication between the Parties with respect to the
administration of the Agreement and achievement of agreed objectives. The
following will apply to the Steering Committee:


  A.   Third Party Individual. The third party individual member of the Steering
Committee will be Libby Trader, and the cost of her services will be split
evenly between WEBTEC and CNS, with each paying invoices promptly upon arrival.


  B.   Replacement. If [ * * * ] resigns or is recognized by the Parties as
being unable to participate meaningfully in the Steering Committee, the Parties
jointly will promptly select another third party to take her place in the
Steering Committee or will decide that she is not to be replaced.


  C.   Meetings and Actions. The Steering Committee will meet at least
quarterly, but more often if reasonably requested by a member from each Party.
Meetings may be in person or by pre-arranged phone or web conference. The
Parties shall work out reasonable agendas and procedures by joint agreement, and
decisions of the Steering Committee will be made by



Page 10

--------------------------------------------------------------------------------


    consensus whenever possible. When a decision is subjected to a vote, the
decision will be effective if passed by a majority of each Party’s delegates to
the Steering Committee. In the event of an ongoing deadlock on a subject
reasonably considered by a majority of at least one Party’s members on the
Steering Committee to be a vital issue, the Parties will refer the matter to
their respective vice presidents in charge of the Agreement for discussion and
settlement.


  D.   Tasks and Authorities. The responsibility of the Steering Committee is to
confer on opportunities and solve problems that arise from time to time during
the process of transitioning manufacture from the third-party manufacturer to
WEBTEC. The Steering Committee’s assigned tasks are to examine, refine, detail,
and supplement the long-term goals as specified in this Exhibit B and as
indicated by agreement of the Parties from time to time to plan for achievement
of the goals, monitor progress toward that achievement, and ensure ongoing
compliance with applicable regulations and with the Agreement.


  E.   Objectives. Initial objectives for the Steering Committee are the
following, and others will be added from time to time by the parties or at the
Steering Committee’s own initiative. Initial details for these items that are
incorporated into the body of the Agreement may be modified by written agreement
of the parties as a result of work of the Steering Committee.


    (i)   Cost: cost containment, automation, and manufacturing efficiencies.


    (ii)   Quality: specification compliance, incoming inspection performance,
and consumer complaints.


    (iii)   Service: case fill, capacity (meeting the finite schedule), raw
material handling and accounting, and invoice accuracy.


    (iv)   Audit: examination and oversight of WEBTEC’s financial health and
stability as provided in Sections 17 and 18 of the Agreement. This subject is to
be an agenda item addressed by the Steering Committee at least quarterly. CNS
reserves the right to audit WEBTEC annually.


3.   Key Personnel; Succession. The employees of WEBTEC listed below are
considered vital to the ongoing relationship of the Parties and continuation of
the Agreement, and WEBTEC must notify CNS promptly when it becomes known to
WEBTEC that any such person is likely to leave the company.


  [ * * * ]


  In the case of top-level managers listed above, WEBTEC will notify CNS
immediately when WEBTEC considers it definite or likely that their duties are to
change or that the individuals are to be replaced, and WEBTEC will provide to
CNS a plan no later than ten (10) days before the expected change (or before
their replacement, should they be replaced) a complete and reasonably acceptable
plan of succession to be implemented in the event of their ceasing to act as
executives for WEBTEC for any reason whatsoever. WEBTEC must submit such a plan
to CNS also for any successor of a top-level manager, at or before the time of
hiring that successor.



Agreed by the parties (initialed)

WEBTEC____________ CNS___________________




Page 11

--------------------------------------------------------------------------------